Reiber, C.J.,
¶ 15. dissenting. Simply stated, the court lacked jurisdiction over defendant’s motion to withdraw his plea. In July, there was no jurisdiction because defendant was in custody under sentence. In September, there was still no jurisdiction because the court’s July order striking the sentence was invalid and had no effect. Each of the majority’s attempts to identify a rationale for jurisdiction in the trial court at the time of its July order lacks a basis in the law. The parties could not confer jurisdiction on the court by agreement, much less by “acquiesee[nce].” Ante, ¶¶ 3 n.l, 11. Nor could the trial court craft a basis itself for jurisdic*610tion by simply renaming the plea •withdrawal request a motion to modify or to reconsider. The court lacked authority pursuant to these limited remedies to wholly vacate defendant’s sentence. For these and other reasons that follow I would affirm the court’s order and therefore respectfully dissent.
¶ 16. Well-settled principles of finality weigh against stretching the boundaries of the district court’s post-sentencing jurisdiction through extraordinary means. The State’s jurisdictional objection, while later in the proceeding, was nonetheless filed within the same proceeding. Thus, policy reasons for limiting collateral jurisdictional challenges do not preclude dismissal in this case. In addition, the majority’s conclusion that jurisdiction vests in the trial court in this instance creates at least the appearance of an unfortunate precedent. Should we understand, for example, that motions to reconsider are now a new mechanism to challenge plea agreements on the basis of post-sentencing events? In addition, how should we now understand the Department of Corrections’ (DOC) scope of responsibility with respect to those in custody under sentence and the superior court’s jurisdiction to entertain post-conviction proceedings for those individuals? This decision would appear to undermine the finality of plea agreements and the supervisory authority of the DOC.
¶ 17. The law to be applied in this case is straightforward. Rule of Criminal Procedure 32(d) states that “a defendant who is not in custody under sentence” may move to withdraw a plea of guilty or nolo contendere within thirty days of judgment. Alternatively, when a defendant is in custody under sentence, a defendant’s proper avenue for relief is through a post-conviction relief (PCR) proceeding in the superior court, 13 V.S.A. § 7131, which provides the exclusive remedy. State v. Wargo, 168 Vt. 231, 233, 719 A.2d 407, 409 (1998).
¶ 18. Defendant filed post-sentencing motions to nullify his plea and the sentence based on new information that came to light post-sentencing. In support of his motions, defendant argued that an essential part of the plea was his freedom to live in his own home in Massachusetts, and, post-sentencing, he learned this was impossible. On this basis, on July 2, ten days after his sentence was imposed, defendant filed an emergency motion to withdraw his plea. It is undisputed that at that time defendant was in custody under sentence, and, therefore, the court lacked jurisdiction to vacate defendant’s plea. See Wargo, 168 Vt. at 234-35, 719 A.2d at 409-10 (holding that defendant with a suspended sentence on probation was in custody under sentence and court had no jurisdiction to hear motion to withdraw plea). Nonetheless, no party raised the jurisdictional issue at the time, and the court purported to strike defendant’s sentence pending further proceedings.
¶ 19. The majority’s characterization of the court’s July 2 order as a temporary suspension of defendant’s sentence is both contrary to the facts and at odds with the majority’s reasoning. Ante, ¶ 7 n.3. In July, the court could not have suspended defendant’s sentence and placed him on probation because defendant was already on probation serving a suspended sentence. The court’s order in July placed defendant on pretrial conditions of release, not on probation. Thus, we should recognize the order for what it was — an attempt in vain to vacate the sentence and the plea agreement.5 I do agree, however, that the court intended its July 2 order to be temporary, providing no basis for appeal.
¶ 20. Because the court lacked jurisdiction over defendant’s July 2 motion its *611resulting action of vacating defendant’s sentence was a nullity. State v. Brooks, 170 Vt. 597, 599, 750 A.2d 1000, 1002 (2000) (mem.) (explaining that where trial court lacked jurisdiction this Court “will not consider either the court’s reasoning or the merits of its decision because the court had no authority over the motion in the first instance”); State v. Grega, 170 Vt. 573, 576, 750 A.2d 978, 981 (1999) (mem.) (emphasizing that where court below lacks jurisdiction over motion this Court “will not consider either the court's reasoning or the merits of its decision”). Therefore, when defendant filed his second motion on September 1, he remained in custody under sentence and the district court continued to lack jurisdiction to entertain defendant’s motion to withdraw his plea.
¶ 21.1 disagree with the majority that the trial court misunderstood that defendant’s motions in July were for modification or reconsideration — both motions over which the court had jurisdiction. Certainly, the court retained authority during probation to modify the terms of defendant’s probation. See 28 V.S.A. § 253(a) (“During the period of probation, the court, on application of a probation officer or of the offender, or on its own motion, may modify the requirements imposed upon the offender or add further requirements authorized by section 252 of this title.”). As such, I would affirm the court’s action in January 2010 striking language from one of the continuing special sex offender conditions of probation. But, in July, the court was not addressing modification of the terms of defendant’s probation; rather, the court purported to strike defendant’s entire sentence — a sentence that was adopted from a plea agreement. Even if defendant had moved to modify, the court was without authority to strike his sentence.
¶ 22. Similarly, I disagree that defendant’s July motion sought “relief in the nature of sentence reconsideration,” ante, V 7, or that vacating defendant’s sentence was a remedy available pursuant to such a motion. Sentence reconsideration, 13 V.S.A. § 7042; V.R.Cr.P. 35, is “a limited remedy.” State v. King, 2007 VT 124, ¶ 6, 183 Vt. 539, 944 A.2d 224 (mem.). It is intended to allow the trial court a second opportunity to consider the circumstances present at the original sentencing absent the emotion of trial, but “[i]t is not intended as a forum to review post-incarceration circumstances or events.” Id. It is of limited usefulness where the sentence was based on a plea bargain because it is assumed that the defendant agreed to the terms of the plea. Id. ¶ 7. Further, it cannot be used to interfere with the DOC’s discretion over carrying out the sentence. State v. Martinsen, 156 Vt. 643, 644, 590 A.2d 885, 886 (1991) (mem.). Here, defendant’s request was beyond the scope of a motion to reconsider because he sought to withdraw his plea post-sentencing based on what he discovered post-sentencing about the manner in which the DOC carried out the terms of his sentence. The majority’s reasoning that these limitations go to the proper exercise of the court’s jurisdiction, rather than whether the court had subject matter jurisdiction in the first instance, effectively transforms every post-sentencing motion to withdraw a plea into one for reconsideration. Ante, V 8. It also ignores the fact that the court could not vacate defendant’s sentence in response to a motion to reconsider. See V.R.Cr.P. 35(b) (granting court authority to reduce sentence following motion to reconsider).
¶ 23. Only a motion to withdraw defendant’s plea could provide the court with authority to vacate defendant’s sentence, but at the time defendant’s motion was filed there was no longer jurisdiction for such a motion because defendant was in custody under sentence. V.R.Cr.P. 32(d). A motion to reconsider does not alter that result. To follow the majority’s reasoning otherwise effects a new excep*612tion to the exclusive jurisdiction of the superior court under provisions of the PCR statute, 13 V.S.A. § 7131, for those in custody under sentence.
¶ 24. The majority’s answer to these gaps in reasoning seems to be that either the State waived its jurisdictional challenge by initially agreeing to the court’s order or by objecting too late, or that the issue was not true subject matter jurisdiction. Neither argument is supported by our law.
¶ 25. First, the State’s failure to immediately oppose defendant’s motion on jurisdictional grounds does not alter the analysis. Even assuming the State initially assented to the court’s act of striking defendant’s sentence on July 2, such an agreement has no bearing on the court’s jurisdiction. “Subject matter jurisdiction cannot be conferred by agreement or consent of the parties when it is not given by law.” Shute v. Shute, 158 Vt. 242, 248, 607 A.2d 890, 894 (1992). Moreover, our law has never limited jurisdictional challenges to those coming early, rather than “belatedly,” during litigation. Ante, ¶ 6. The majority’s conclusion that the State’s challenge lacks credence because it was “belated” is supported by no law. Ante, ¶¶ 6,8. In fact, jurisdiction may be raised at any time within a proceeding. Indeed, this Court has in the past dismissed motions to withdraw for lack of jurisdiction even when the jurisdictional issue was not raised in the trial court and considered for the first time on appeal. See, e.g., State v. Forney, No. 2007-392, 2008 WL 2792774 (Vt. Apr. 11, 2008) (unpub. mem.); State v. Wisell, 137 Vt. 182, 400 A.2d 998 (1979); cf. In re LaMountain, 170 Vt. 642, 752 A.2d 24 (2000) (mem.) (dismissing post-conviction petition for lack of jurisdiction because petitioner was not in custody where jurisdictional claim was first raised on appeal). The result here should be no different. Further, unlike the case cited by the majority, In re B.C., the State’s jurisdictional objection did not attack a final order, but was raised before the court had definitively disposed of defendant’s motion to withdraw his plea. 169 Vt. 1, 6-7, 726 A.2d 45, 50 (1999). As such, the policy reasons for precluding collateral attacks do not apply.
¶ 26. Second, the majority’s claim that the district court “plainly had subject matter jurisdiction over the type of controversy before it,” ante, ¶ 11, is at odds with our law and precedent. Defendant did not seek a type of general relief over which there was no specific delegation of authority. Jurisdiction over post-sentencing motions is strictly defined by rule and statute. Thus, our eases have uniformly limited the district court’s jurisdiction to entertain Rule 32(d) motions to situations where the defendant is not in custody under sentence. See, e.g., Brooks, 170 Vt. at 599, 750 A.2d at 1002; Wargo, 168 Vt. at 234-35, 719 A.2d at 409-10; State v. Cooley, 135 Vt. 409, 411, 377 A.2d 1386, 1387 (1977). The necessity of constraining the district court’s jurisdiction in this manner is to avoid a “direct conflict with the statutes of this State relating to post-conviction relief.” Cooley, 135 Vt. at 411, 377 A.2d at 1387.
¶ 27. Because defendant was in custody under sentence, the court lacked jurisdiction to entertain his motion to withdraw his plea. Defendant’s proper avenue for relief was, and continues to be, through filing a PCR petition in the civil division. Thus, I would affirm the court’s order dismissing defendant’s motion.
¶ 28. I am authorized to state that Justice Burgess joins in this dissent.

 Because the sentence was incorporated into the plea agreement it is difficult to understand how the sentence could be vacated without also vacating the entire plea.